Title: David Howell to Thomas Jefferson, 27 November 1810
From: Howell, David
To: Jefferson, Thomas


          
            Sir,
            Providence Nov. 27. 1810
          
            On a late occasion interesting to my family I had the honor to represent to you that the faction of republicans in this State and which opposed the late as well as the present Governor Fenner chiefly consisted of the Bank, or monied interest in this Town, & that the interest of Gov. Fenner embraced the most trust worthy men of the party & must finally prevail. Although my letter did not reach you in Season for the particular object of it, I was gratified in learning that my representation obtained credit with you.
           The enclosed resolutions of the Republicans here of Feby 6 1809 will satisfy you of the firmness of his Excellency in supporting your measures; & I can add with pride that my son was alert on that occasion, & I believe theonly Officer in the four Original N. E. States, who gave orders to his men to equip with powder & ball to enforce the Execution of the Embargo laws. This decision and promptness of the Executive here dismayed the Insurgents & prevented the sailing of six or seven vessels from this port, preparing for that purpose as the Collector afterwards said.
           If the Embargo failed of completely effecting its principal objects; or was kept on too long; the latter was the consequence of the former, and both, of Federal opugnance oppugnance and contumacy tending in a degree to rebellion.
          Such has been the conduct of the Governor that he was enabled at our last election, to dismiss from his proxy, as well those of the inimical faction, as the Federalists; & it gave me singular pleasure that the name of my son was used successfully on that occasion to expel from the place of first Senator, a very malevolent Federalist.
          
          At the last session of our Legislature in this Town the ascendancy of Fennerian influence was further tested. The Federalists canvassed for James Burrill Junr the present Atty Genl of the State, the faction for Col. H. Smith: yet the Gov. and his friends succeeded in the promotion of my son to the place of a Senator in Congress for six years. I dwell on this detail of our affairs not only with a view to certify to you the prevalence of the Gov.s Friends; but somewhat under the influence of parental affection, or vanity as you may please to call it which is gratified in no small degree that my only son, whose merits I perhaps overrated in former letters has prevailed against the faction which has labored incessantly to thwart his views as the friend of Gov. Fenner more than from personal objections.
          The same faction as I am told are unwearied in beseiging President Madison, & the Great departments with a view to defeat the Gov. of his just right of patronage in National Appointments to Office. And that they with Federal aid are attempting to fill the place of the late Judge Cushing with Asher Robbins Esq. of Newport.
          This man has been known to me for many years. He was a Tutor in the College here under my inspection, & I have been in habits of some degree of intimacy (not of friendship) with him. Formerly he avowed his Attachment to Monarchy & hereditary power. Since the downfall of Federalism he has of late years sought to mingle with the Republicans, having some family connexions with the faction, he has hoped by their means to rise into notice. That his republican professions are discredited by his former friends is proved by their recommending him so earnestly on this occasion. I am told that the Gentlemen of the Bar here, who are all, save two or three, violent, & I might add, malignant Federalists, have recommended him but not at a Bar meeting, and that such meeting was not held as the notification ought regularly to be issued by me as President, because it was anticipated that I should refuse my signature to their proceedings.
          Whoever should interfere in the course of the Affairs of this State so far as to disabuse the President on the foregoing Subjects would much contribute to the establishment of Republicanism in this State which cannot be done otherwise than by continuing Gov. Fenner in Office & in effectual power. The enemies of Gov. F. are even now preparing to give him battle next April. As on that occasion he will have to resist the combined force of the faction & Federalists he will need auxiliary aid. His conduct in the Senate U.S. was for sometime under your view, & you have learned the reluctance with which he yielded to the will of the people in exchanging that Station for his present, as well as some parts of his administration at home. It has occurred to me that your high authority over the minds of the Republicans here might be converted to the good of this State & promote the Republican cause in general by a letter from you, either in answer to this, if you would condescend to do me that honor, or otherwise, expressive of your sentiments touching his Abilities & exertions in the cause of his Country. This letter, unless therein the contrary should be implied, might be published at the time of canvassing for our next Election—or the private use of such letter might be submitted at discretion with the restraint of printing it—or of copying it as might be therein directed. Towards our next Election we look forward with some anxiety—The Federalists having either by surprize misrepresentation, or more unworthy means, got a majority in our House of Representatives.
           The Hon: David L. Barnes, who was named by yourself to the place of District Judge here is held up, as I am told, for the vacancy occasioned by the decease of the late Judge Cushing. It cannot fail to occur to you readily, that in the case of his success the place of District Judge here would become vacant.
          Under the whole weight of the tax to be levied on my opinion by the consideration last mentioned I can freely add in favor of Judge Barnes that I believe him to be against Kingly and hereditary power as really as any of us—that he has avoided scenes of political dispute & assumed to be a moderate man. His integrity & very great industry & attention to the duties of his office have raised him I believe in the opinion of even those from whom he may differ some shades in political opinions, to a degree of respectability that his abilities, which really have been by some underrated, did not seem to promise:
          “nil tam difficile est, quod non Solertia vincat.”—
          On every ground of pretension I am decided in the opinion he has a fairer claim to this appointment than Mr Robbins—who could not be raised over all the District Judges & Attorneys in this Circuit without exciting disgust, and bringing reproach on government as illaqueated by a Federal trick.
          Judge Barnes as a native of Massachusetts & of the same religious sect (a Church member too) which prevails in this Circuit could not fail of being welcomed as their Judge.
          Although in the shades of retirement your Country still has a claim on you for Counsel and advice: and your friends will ever look up to you for patronage in cases interesting to themselves.
          Be assured most venerated Sir, that the strong impression your public & private virtues have made on me will be obliterated only when all power of recollection shall cease, & that
          
          
             till then I shall remain your most devoted and Obedient Servant.
            
 David Howell
          
        